The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed June 16, 2022. Claims 1 and 9-16 are pending and are examined in the instant application. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
The previous Notice of Allowance is withdrawn upon further consideration. Any inconvenience to Applicant is regretted.
Information Disclosure Statement (IDS)
2. 	Applicant’s IDS filed June 16, 2022 has been considered. A signed copy is attached. 
Claim Rejections - 35 USC § 103
3. 	Claims 1 and 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tranel et al. (US 20100100988 (Applicant’s IDS)) in light of Patzoldt et al. (Published Applications Database, US20100100988, SEQ ID NO:14, 22 April 2010, (U), see Result 44) and in view of Sasarman et al. (Can. J. Microbiol., Vol. 39, pp. 1151-1161, 1993 (V)).
Tranel teaches protoporphyrinogen oxidase (PPO) enzymes which are resistant to PPO-inhibiting herbicides, including PPO enzymes from Escherichia coli, Bacillus subtilis and Amaranthus tuberculatus ([0011], [0013]). Tranel further teaches a dual transit peptide from Amaranthus for translocating the expressed PPO sequence to both chloroplast and mitochondrion ([0070], [0086], [0087]), wherein said dual transit peptide has 100% sequence identity to Applicant’s SEQ ID NO:1 (see positions 1-98 of SEQ ID NO:14 below). 

    PNG
    media_image1.png
    713
    686
    media_image1.png
    Greyscale

 Targeting of gene products to an organ such as chloroplast is controlled by a signal sequence that is fused to heterologous gene products at the products’ N-terminus (5’ end), and the signal sequence is cleaved during chloroplast import to yield the mature protein [0105]. Tranel states, “The PPO gene of the present invention advantageously contain [sic] both chloroplast and mitochondrial transit peptides. Others known to the art can be substituted, if deemed advantageous.” [0070]. Thus, signal sequences and genes of interests may be heterologous to each other. Tranel further states:
“With regards to herbicide-resistance evolution, it remains to be determined if a [sic] herbicide-resistant PPX2 gene must contain dual-targeting sequences to provide resistance at the whole plant level. If this characteristic promotes resistance, it is believed that weeds containing a PPX2L gene would evolve resistance to PPO-inhibitors faster than those lacking a dual-targeted PPX2” [0087]

For clarification, PPX2 and PPX2L refer to structurally the same Amaranthus PPO sequence containing the dual transit peptide. Tranel postulated that a dual transit peptide operably linked to a PPO sequence confers whole plant level and faster-evolving PPO-inhibiting herbicide resistance than a PPO sequence lacking the dual transit peptide [0087]. Tranel also discloses a recombinant chimeric nucleic acid molecule comprising promoters, PPO coding sequences, selectable markers and other functional elements, the preparation of which is within the ordinary level of skill in the art [0071]. Tranel additionally teaches an expression cassette operably linked to a promoter which drives expression in a plant [0099], plant cell [0051], seed [0051], method for controlling undesired vegetation at a plant cultivation site [0023] and method for growing a plant in the presence of a PPO-inhibiting herbicide [0042]. 
	Thus, Tranel teaches PPO-herbicide resistant PPO enzymes from E. coli and Amaranthus sources and an operably linked N-terminus dual transit peptide from Amaranthus that targets protein expression to both the chloroplast and mitochondrion and that has 100% sequence identity to Applicant’s SEQ ID NO:1. Even though Tranel does not specifically disclose the PPO sequence from E. coli having SEQ ID NO:320, Tranel cites Sasarman et al. (Can. J. Microbiol. 39:1155, 1993) for teaching the E. coli PPO sequence that is resistant to PPO-inhibiting herbicides [0011].
	Sasarman teaches the hemG gene sequence from E. coli encoding a PPO enzyme which has 100% sequence identity to Applicant’s SEQ ID NO:320 (see Fig. 2). Sasarman discloses that the PPO enzyme is responsible for the conversion of protoporphyrinogen IX into protoporphyrin IX during heme and chlorophyll biosynthesis (Abstract). Sasarman also discloses that E. coli PPO is resistant to diphenyl ether (DPE) herbicides, which is encompassed by Applicant’s recitation of “PPO-inhibiting herbicides”, and the E. coli PPO enzyme could be useful for obtaining transgenic plants resistant to DPE herbicides for new biotechnological applications (p. 1159, last paragraph).
	It would have been prima facie obvious to one skilled in the art at the time of filing to substitute one PPO-inhibiting herbicide resistant PPO sequence for another PPO-inhibiting herbicide resistant PPO sequence, and operably link said PPO sequence to the Amaranthus dual transit peptide for the purpose of producing whole plant level PPO-herbicide resistant plants for efficient weed control at the cultivation site. Tranel teaches PPO-sequences from several sources, including E. coli and Amaranthus sp., that are resistant to PPO-inhibiting herbicides. Tranel also teaches the claimed dual transit peptide and advantages of operably linking said dual transit peptide to a PPO sequence that is resistant to PPO-inhibiting herbicides. Tranel indicates that a dual transit peptide can be heterologous to the operably linked PPO sequence. Tranel cites Sasarman for disclosing the structure of the E. coli PPO sequence that is resistant to PPO-inhibiting herbicides. Sasarman discloses the complete structure of the claimed E. coli PPO sequence, that the PPO enzyme is involved in chlorophyll biosynthesis, that the E. coli PPO enzyme is resistant to PPO-inhibiting herbicides, and that the E. coli PPO sequence can be used to produce transgenic plants that are resistant to PPO-inhibiting herbicides. The use of the Amaranthus dual transit peptide with a PPO-inhibiting herbicide resistant PPO sequence from Amaranthus or E. coli is a matter of experimental design choice well within the means of one of ordinary skill without any surprising or unexpected results. Accordingly, one skilled in the art would have motivated to produce the claimed invention with a reasonable expectation of success.
Conclusion
4.	No claim is allowed.  
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663